Title: From George Washington to Samuel Safford, 22 September 1783
From: Washington, George
To: Safford, Samuel


                  
                     Sir
                     Rocky Hill near Princeton 22d Septr 1783
                  
                  I have received your Letter of the 4th inst., and shall transmit to the Secretary at War, your acceptance of the Commutation in lieu of half pay.
                  Whatever is necessary to be done for the future settlement of your Accounts, you will be fully informed by applying to the Pay Master General, John Peirce Esqr. who is authorised by Congress to make a final adjustment with the Officers of the Army.  I am sir Your Most Obedt Servant
                  
                     Go: Washington
                  
               